Case: 20-50377   Document: 00515564913   Page: 1   Date Filed: 09/15/2020




          United States Court of Appeals
               for the Fifth Circuit                       United States Court of Appeals
                                                                    Fifth Circuit

                                                                  FILED
                                                          September 15, 2020
                            No. 20-50377
                          Summary Calendar                   Lyle W. Cayce
                                                                  Clerk

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Hector Miguel Martinez-Carrillo, also known as Hector
   Migue Martinez-Carrillo, also known as Hector Miguel
   Martinez-C, also known as Hector Miguel Carrillo-
   Martinez,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 20-50379
                          Summary Calendar
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Hector Miguel Martinez-Carrillo,

                                               Defendant—Appellant.
Case: 20-50377      Document: 00515564913           Page: 2     Date Filed: 09/15/2020

                                     No. 20-50377
                                   c/w No. 20-50379




                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:19-CR-900-1
                            USDC No. 4:20-CR-73-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Hector Miguel Martinez-Carrillo appeals his sentence of 16 months
   and three years of supervised release, which the district court imposed
   following his guilty plea conviction for illegal reentry, in violation of 8 U.S.C.
   § 1326. He also appeals from the judgment revoking his supervised release.
   He argues that the enhancement of his sentence based on his prior conviction
   pursuant to § 1326(b)(1), which increased the statutory maximum terms of
   imprisonment and supervised release, is unconstitutional because his prior
   conviction is treated as a sentencing factor rather than an element of the
   offense that must be alleged in the indictment and found by a jury beyond a
   reasonable doubt. He concedes that the issue is foreclosed by Almendarez-
   Torres v. United States, 523 U.S. 224 (1998), but he seeks to preserve the issue
   for further review.     The Government moves for summary affirmance,
   asserting that Martinez-Carrillo’s argument is foreclosed.
          The parties are correct that Martinez-Carrillo’s assertion is foreclosed
   by Almendarez-Torres. See United States v. Wallace, 759 F.3d 486, 497 (5th
   Cir. 2014); United States v. Rojas-Luna, 522 F.3d 502, 505-06 (5th Cir. 2008).
   Further, Martinez-Carrillo has abandoned a challenge to the revocation of his
   supervised release by failing to brief an argument as to the revocation. See


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                           2
Case: 20-50377     Document: 00515564913        Page: 3    Date Filed: 09/15/2020




                                   No. 20-50377
                                 c/w No. 20-50379

   United States v. Reagan, 596 F.3d 251, 254-55 (5th Cir. 2010). Accordingly,
   summary affirmance is GRANTED, see Groendyke Transp., Inc. v. Davis,
   406 F.2d 1158, 1162 (5th Cir. 1969), the Government’s alternative motion for
   an extension of time to file a brief is DENIED, and the judgments of the
   district court are AFFIRMED.




                                        3